Citation Nr: 1107785	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a head 
injury to include headaches, memory loss, and traumatic brain 
injury as secondary to service-connected nasal fracture.

2.  Entitlement to service connection for the residuals of a 
right ankle injury.

3.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for a skin disability to 
include atopic dermatitis of the bilateral ankles due to 
radiation and herbicide exposure.

5.  Entitlement to service connection for arthritis/fibromyalgia 
due to radiation and herbicide exposure and as secondary to a 
claimed skin disability.  

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California, which denied the benefits sought on appeal.  

In September 2010, the Veteran presented testimony at a personal 
hearing conducted at the Los Angeles RO before the undersigned 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of this 
personal hearing is in the Veteran's claims folder.

The record reflects that the Veteran submitted additional 
evidence that had not been reviewed by the RO.  By a September 
2010 statement, the Veteran waived his right to have this 
additional evidence reviewed by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

The Board observes two matters that need to be returned to 
the RO for clarification.  The Board observes that the Veteran 
has been diagnosed with several psychiatric disabilities to 
include depression and PTSD.  The Board observes that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
However, only his claim for PTSD has been developed.  
Additionally, it is unclear whether the Veteran wishes to seek 
service connection for any other diagnosed psychiatric disability 
besides PTSD.  Accordingly, the matter of entitlement to service 
connection for a psychiatric disability not including PTSD is 
referred to the RO for clarification and/or additional 
development.  Additionally, in October 2010, the Veteran 
submitted a copy of a June 2009 VA treatment entry wherein he 
appears to have been given a provisional diagnosis of diabetes 
mellitus.  On the bottom of the treatment record, the Veteran 
wrote "agent orange presumption diagnosis diabetes mellitus."  
The Board is unclear whether the Veteran wishes to file a claim 
for diabetes mellitus.  Therefore, the Board refers these 
matters to the RO for clarification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After reviewing the evidence of record, the Board concludes that 
a remand is necessary for further development.  The Board will 
begin with a discussion of the reasons for remand that apply to 
all of the claims and then will address the reasons for remand 
specific to each claim.  

In a January 2006 statement, the Veteran reported that he was on 
Social Security Administration (SSA) disability for his 
arthritis.  In a September 2009 statement, he added that he had 
been in receipt of SSA benefits since 2001.  It does not appear 
that any SSA records have been associated with the claims file or 
that these records have been requested.  The U.S. Court of 
Appeals for Veterans Claims has held that, where VA has notice 
that the veteran is receiving disability benefits from the SSA, 
and that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
Because the Veteran has indicated that he is receiving SSA 
disability benefits based in part on his claim for arthritis, the 
RO should request the Veteran's SSA medical records.

The Veteran has identified receiving VA treatment in the late 
1980s, 1990s, and then again from 2009 to the present.  The Board 
notes that VA records dated from 1987 to 1998 and from May 2009 
to June 2010 have been associated with the claims file.  However, 
although VA records date from May 2009, it appears that they were 
submitted by the Veteran as they contain annotations and 
highlighting.  It also appears that not all of the records have 
been obtained as reflected by the records' numbering sequence, 
which indicates that some records are missing.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Because it appears that there are additional VA 
records that have not been associated with the claims file, a 
remand is necessary for the complete records dated from May 2009 
to the present.  

In his September 2009 statement, the Veteran indicated that he 
was currently receiving private treatment from the High Desert 
Medical Group.  A review of the record does not reveal treatment 
records from that facility.  Because the Veteran has identified 
private treatment relevant to his claims, he should be afforded 
an opportunity to submit a release for these records and efforts 
should be undertaken to associate them with the claims file.  
38 C.F.R. § 3.159(c)(1).  

The Board also observes that because of the Veteran's additional 
contentions provided throughout the course of the appeal with 
regard to theories of entitlement for the claims on appeal 
(specifically radiation and herbicide exposure as well as on a 
secondary basis), the Board concludes that another duty to notify 
and assist letter should be provided to the Veteran to ensure 
that VA has provided him adequate notice with regard to his 
claims.  

The Board will now turn to a discussion of the Veteran's 
contentions with regard to each of his claims and the reasons for 
the additional development that must be undertaken before a 
decision can be reached on these matters.

1.  Entitlement to service connection for the residuals of a head 
injury to include headaches, memory loss, and traumatic brain 
injury as secondary to service-connected nasal fracture.

The Veteran asserts that he has residuals from a head injury that 
he incurred during service.  The Veteran testified that he was 
struck and knocked unconscious by a steel door that weighed 
approximately 30 pounds with the additional weight of 200-200 
pounds of life jackets pushing it down.  He reports that he 
received treatment for his injuries and that he was given 
medication for his headaches.  He contends that he suffered a 
concussion and traumatic brain injury and that he has experienced 
headaches since the injury and also memory loss of a more recent 
onset.  

The service treatment records reflect that on August 9, 1964 the 
Veteran was diagnosed with right portion upper lip laceration and 
chin laceration.  It was noted that the Veteran was walking near 
a life jacket locker when someone released the catch and the door 
swung down and struck him.  His wounds were sutured.  An August 
11, 1964 record added that there appeared to be a nasal fracture.  
The consultation report summarized that there was an obvious 
fracture of the nose with left septal deviation.  There was no 
evidence of further facial fractures or trauma.  His wounds 
healed nicely and his sutures were removed.  On the January 1965 
separation examination, a half inch scar on the chin and half 
inch scar on the right side of the face next to the nose were 
recorded.  There were no reports of headaches or memory loss in 
the service treatment records.

The Board observes that the Veteran was service connected for a 
nasal fracture in an August 1990 rating decision.  A June 2006 
statement from F.A. Curry, who the Veteran reports seeing for 
counseling since 1973, indicated that the Veteran first presented 
in November 1973 with complaints of anxiety, frequent headaches, 
and loneliness.  A September 1996 private treatment record from 
H.M.N.M.H. reflected an admitting diagnosis/chief complaints of 
headaches vertigo fullness.  In a November 2004 private treatment 
record from Dr. K. Kanakeswaran, the Veteran reported severe 
headaches.  

A November 2009 VA report contains a diagnosis of traumatic brain 
injury (TBI) based on post-concussive symptoms.  An April 2010 VA 
record shows that the Veteran underwent neuropsychological 
testing in connection with his contention that he has residuals 
from his August 1964 facial injury.  The Veteran reported being 
unconscious for a long period of time and that he lost all 
memories for events that occurred prior to his injury.  Following 
testing and evaluation that was based in part on the Veteran's 
reported history of his in-service injury, the examiner diagnosed 
cognitive disorder NOS, recurrent moderate major depressive 
disorder, PTSD, and early full remission alcohol dependence.  The 
examiner commented that it was difficult to determine whether his 
current symptoms are a direct result of the head injury over 40 
years ago or are attributable to another process given that there 
are many factors that may be impacting his current memory 
functioning such as psychological distress, pain, insomnia, and 
long history of alcohol abuse.  

The Board concludes that a VA examination is necessary to 
determine any current residuals of the August 1964 injury.  As 
reflected above, there is an August 1964 record documenting that 
the Veteran was hit in the face with a locker door and suffered a 
broken nose.  Although there is no documentation that the Veteran 
experienced headaches since the incident until 1973 as reported 
by F.A. Curry, based on the current evidence of record, the Board 
has no reason to doubt his assertions that he has experienced 
headaches since the injury.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  Moreover, the April 2010 VA record 
indicates that he might have residuals from the injury, including 
cognitive impairment.  However, it does not appear that this 
record was based on a review of the Veteran's claims file to 
include his service treatment records which explain the history 
of the injury.  Accordingly, as there is evidence suggesting that 
the Veteran might have residuals from his facial injury, a remand 
is necessary to afford him a VA examination.  38 C.F.R. 
§ 3.159(c)(4)(i). 



2.  Entitlement to service connection for the residuals of a 
right ankle injury.

The Veteran testified that he has residuals from an injury to his 
right ankle after falling down a ship's hatch in December 1964.  
In particular, he asserts that he has pain and arthritis in the 
ankle.  

The service treatment records contain a December 15, 1964 record 
noting that the Veteran fell through an open scuttle the prior 
Wednesday which caused severe bruising and two and a half inch 
lacerations to the anterior portion of the right lower leg.  He 
experienced swelling and tenderness.  Another December 15, 1964 
Haven Naval Hospital record reflected that the Veteran sustained 
the injury on December 8, 1964.  A two to three centimeter 
laceration over the anterior right tibia with several silk 
sutures closing the wound was observed.  There was moderate 
surrounding edema, tenderness, and redness but no evidence of 
specific direct bacterial or purulent infection.  An x-ray of the 
right tibia was within normal limits.  During his hospital 
course, the Veteran was placed on strict bed rest with elevation 
and ice packs to the leg.  The Veteran remained in the hospital 
until January 11, 1965 when he was discharged to full duty and 
was found to be asymptomatic.  On his January 1965 separation 
examination, a half inch scar on the lower right leg was noted.  
The lower extremities were observed to be normal.  

In May 1990, the Veteran filed a claim for service connection for 
a foot injury.  An August 1990 rating decision awarded service 
connection for a right foreleg scar.  The Board observes that 
there was no current evidence of a right ankle disability at the 
time of the 1990 rating decision and that the grant of service 
connection for the scar was based on the January 1965 separation 
examination.  

A December 1987 VA record had a diagnosis of chronic skin 
condition right ankle and a September 1992 record indicated 
psoriasiform dermatitis.  

The Board observes that there is no current documented evidence 
of a right ankle injury besides the Veteran's contentions that it 
is painful and that he has arthritis.  The Veteran also asserts 
that his in-service injury resulted in a skin condition.  The 
Board concludes that because the claims for 
arthritis/fibromyalgia and skin disability are being remanded (as 
will be discussed below) for VA examinations and the Veteran 
appears to be asserting that he has arthritis in his right ankle 
and there is evidence that he had a diagnosed skin disability on 
his right ankle in the late 80s/ early 1990s, the Board will 
remand for a VA examination to address his contentions.  

3.  Entitlement to service connection for PTSD.

The Veteran contends that he has PTSD as the result of several 
stressful events during his military service.  In particular, the 
Veteran has indicated that the following stressful events 
resulted in PTSD:  experiencing a bullet hit the detonator box 
next to his head with fear that the bulkhead would blow up; being 
transported from ship to ship on a high line and being dunked in 
the water with fear of drowning; participating in a search and 
rescue mission and finding the body parts of the crew; and 
falling into a hatch and injuring his leg.

The Board observes that the Veteran has been diagnosed with PTSD.  
However, as will be discussed below, the Veteran's alleged 
stressors have not been sufficiently corroborated or conceded.  

The Veteran testified that he was almost shot while serving as a 
torpedo man.  However, there is no documentation that the Veteran 
was a torpedo man or that his ship was fired upon.  Additionally, 
the Veteran did not provide a date for this alleged event.  The 
Veteran's DD Form 214 indicates that his military specialty 
number and title was related to the civilian occupation of 
instrument repairman.  The service personnel records also note 
that he served on board the USS Samuel N. Moore from April 1961 
to October 1962 and then again from February 1963 until his 
separation from service.  

The Veteran testified that he feared he would drown while being 
transported from the USS Ticonderoga to the USS Moore because the 
line that was transporting him became submerged in water on 
August 9, 1964.  The Board observes from the August 11, 1964 
consultation sheet that the Veteran was treated on the USS 
Ticonderoga following the injury to his face.  However, there is 
no record that he was transported via high line or that he was 
submerged under water.  

The Veteran also testified that his claimed stressors of 
participating in a search and rescue mission and finding the body 
parts of the crew and also falling into a hatch and injuring his 
leg occurred on the same day, December 11, 1964.  However, as 
reflected above, it appears that the Veteran sustained the injury 
to his leg after falling down the hatch on December 8, 1964.  
There is no documentation in the service personnel or treatment 
records that he was on a search and rescue mission at that time.  

Although there is currently no corroboration of any of the 
Veteran's alleged stressors besides falling down the hatch and 
injuring his leg, the Board concludes that additional development 
needs to be undertaken before a decision can be reached in this 
matter.  

A review of the evidence of record reflects that in a January 
2006 statement, the Veteran reported that he received a court 
marital while serving in the Reserves because of his mental 
condition.  Although the service personnel records indicate that 
the Veteran was in the Reserves after service and in 1966, there 
is no documentation of a court marital.  The Board is unclear 
whether the Veteran's complete Reserve records have been 
associated with the claims file.  The Board concludes that 
because the Veteran has identified receiving a court marital in 
connection with a mental condition shortly after his separation 
from service, an attempt to obtain any relevant records should be 
made.  

In a September 2010 statement, the Veteran reported that he 
received combat pay for participating in the search and rescue 
operations.  The Board observes that there is currently no 
indication in the claims file that the Veteran participated in 
combat.  The Board observes that the evidence necessary to 
establish the occurrence of a stressor during service to support 
a diagnosis of PTSD will vary depending upon whether the veteran 
engaged in "combat with the enemy" as established by official 
records, including recognized military combat citations or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence and 
no further development or corroborative evidence is required, 
provided that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions or 
hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. 
Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 
(1993).  If, however, VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran engaged in 
combat with the enemy but the alleged stressor is not combat 
related, the veteran's lay testimony by itself, is insufficient 
to establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Importantly, effective July 13, 2010, VA amended the regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) 
was amended to redesignate former paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

Based on the forgoing, the Board finds that a remand is necessary 
to attempt to verify whether the Veteran received combat pay in 
December 1964 when he alleges that he was part of a search and 
rescue mission.  The Board also observes that none of the 
Veteran's alleged stressors meet the criteria under the amended 
PTSD regulation because as the record now stands they have not 
been shown to be consistent with the places, types, and 
circumstances of the Veteran's service.  In this regard, there is 
no indication that the Veteran served as a torpedo man or 
participated in a search and rescue mission.  Further, allegedly 
falling in the water during a high line transport is not a 
circumstance contemplated by the new regulation.  Nevertheless, 
the Board concludes that because there is documentation that the 
Veteran did fall down the hatch at the time he alleges he was 
part of a search and rescue mission and that he was transported 
to the USS Ticonderoga after being hit in the face with the door, 
the USS Moore's deck logs from those identified dates should be 
obtained in an attempt to corroborate the Veteran's claimed 
stressors.  

4.  Entitlement to service connection for a skin disability to 
include atopic dermatitis of the bilateral ankles due to 
radiation and herbicide exposure.

5.  Entitlement to service connection for arthritis/fibromyalgia 
due to radiation and herbicide exposure and as secondary to a 
claimed skin disability.  

The Veteran alleges that he was exposed to both herbicides and 
radiation during his military service and that he has a skin 
disability, arthritis, and/or fibromyalgia as a result.  The 
Board observes that none of the Veteran's claims (arthritis, 
fibromyalgia, atopic dermatitis) are presumptive diseases under 
the applicable regulations based on radiation and herbicide 
exposure.  38 C.F.R. §§ 3.307(a)(6); 3.309(d), (e); and 3.311.  
Nevertheless, a veteran may establish service connection based on 
exposure to Agent Orange and radiation with proof of actual 
direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Beginning with his allegation that he was exposed to radiation, 
the Veteran asserts that he participated in Operation Dominic I 
while on board the USS Moore.  He contends that the crew was 
given dosimetry badges but they did not work.  

The operation period for Operation Dominic I was April 25, 1962 
to December 31, 1962.  38 C.F.R. § 3.309(d)(v)(R).  In October 
2010, the Veteran submitted a certificate from the Navy Task 
Group JTF-8 indicating that he participated in the 1962 Nuclear 
Tests in the Pacific in Operation Dominic.  However, there is no 
documentation in the claims file indicating in what capacity he 
served during Operation Dominic or whether he was exposed to 
radiation.  In other words, it is unclear whether the certificate 
alone qualifies as onsite participation.  38 C.F.R. 
§ 3.309(d)(iv).  However, because the Veteran submitted the 
certificate, the Board finds that additional efforts should be 
undertaken to attempt to verify that the Veteran participated in 
Operation Dominic I and also to obtain his dose data estimates 
from the appropriate office of the Department of Defense.  
38 C.F.R. § 3.311(a)(2)(i).  

Turning to the Veteran's contention that he was exposed to 
herbicides, the Veteran testified that he did not set foot in 
Vietnam.  Instead, he testified that he went up the inland 
waterways, specifically the Saigon River, with the amphibious 
Marines and was close to shore while on the USS Moore.  He also 
asserts that he was exposed to Agent Orange from outdoor showers 
that used water which had been contaminated.  He also states that 
he was exposed to Agent Orange during the search and rescue 
mission from the plane that was in the water.  

A December 2005 response from the National Personnel Records 
Center (NPRC) shows that a search of the Veteran's service 
personnel records did not contain enough information to make a 
definite statement regarding in country service.  It was noted 
that the Veteran served aboard the USS Moore (DD-747) which was 
in the official waters of Vietnam from May to August 1964.  
However, the presence in the official waters of Vietnam is not 
sufficient to qualify for the presumption of herbicide exposure.  
See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  The Board also observes the copy of the 
picture the Veteran submitted in October 2010 wherein he wrote 
"going up the Saigon River to evacuate civilians July to August 
1964."  However, the picture itself without the Veteran's 
annotation is insufficient to verify he was in the inland 
waterways as there is no indication that the Veteran was present 
or when the picture was taken. 

However, the Board concludes that because the Veteran's claims 
are already being remanded for deck log searches that efforts 
should also be undertaken to verify the Veteran's contentions 
that he was aboard a vessel that traveled up the Saigon River in 
July or August 1964.  

With regard to the Veteran's allegations that he has a current 
skin disability and arthritis/fibromyalgia, the Board observes 
that with the exception of his ankles, the Veteran has not been 
specific with regard to which body parts have arthritis or a skin 
disability.  VA records dated from 1987 to 1998 document 
diagnoses of hand eczema and psoriasiform dermatitis on the right 
ankle for 30 years.  The Veteran participated in the Agent Orange 
Registry in 1987.  Private treatment records from Drs. Mastamas 
and Nasef show diagnoses of osteoarthritis of the hands in August 
2002, rule out fibromyalgia in April 2003, skin rash and 
osteoarthritis in January 2004, and osteoarthritis in the knees 
in April 2004.  

The Board concludes that because the Veteran has presented 
evidence indicating that he has had a rash on his right ankle 
since his service and indicates that he still has a rash today, a 
remand is necessary for a VA examination on a direct basis.  
38 C.F.R. § 3.159(c)(4)(i).  Regarding his contentions that he 
has a skin condition on other parts of his body and 
arthritis/fibromyalgia related to radiation and herbicide 
exposure, any VA examination is conditional based on the outcome 
of the development requesting corroboration of his exposure to 
herbicides and radiation.  

The Veteran also asserts that his claimed skin condition caused 
his arthritis/fibromyalgia.  The Board observes that the Veteran 
has not been provided with a duty to notify and assist letter 
identifying the information and evidence necessary to establish 
his claim on a secondary basis or the information and evidence 
necessary to substantiate his claims based on radiation and 
herbicide exposure.  He should be provided with such on remand.  
38 C.F.R. § 3.159(c).

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.  

In October 2007, the RO denied service connection for bilateral 
hearing loss and tinnitus.  In his March 2008 Form 9 that was 
submitted in connection with the issues on appeal, the Veteran 
stated that "you deny me even for my hearing loss."  He went on 
to assert why he felt he should be service connected for this 
disability.  The Board finds that this statement is sufficient to 
serve as a notice of disagreement (NOD) with regard to his denial 
of hearing loss and tinnitus.  38 C.F.R. § 20.201.

When there has been an adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case (SOC).  See 38 C.F.R. § 19.26.  Thus, a 
remand for issuance of an SOC on the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus is 
necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, 
these issues will be returned to the Board after issuance of the 
SOC only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a duty to notify 
and assist letter in connection with all his 
claims on appeal:  entitlement to service 
connection for the residuals of a head injury 
to include headaches, memory loss, and 
traumatic brain injury as secondary to 
service-connected nasal fracture; for the 
residuals of a right ankle injury; for PTSD; 
for a skin disability to include atopic 
dermatitis of the bilateral ankles due to 
radiation and herbicide exposure; and for 
arthritis/fibromyalgia due to radiation and 
herbicide exposure and as secondary to a 
claimed skin disability.  

The letters should include the applicable 
direct, secondary, herbicide, radiation, and 
PTSD criteria and development procedures.  

2.  Obtain the Veteran's SSA disability 
records to include a copy of his award letter 
and any associated records.

3.  Obtain VA records dated from May 2009 to 
the present.  

4.  After securing any necessary release, 
obtain private treatment records from the 
High Desert Medical Group.  

5.  Attempt to verify/corroborate whether the 
Veteran was part of Operation Dominic I and 
obtain his dose data estimates from the 
appropriate office of the Department of 
Defense.

6.  With regard to the Veteran's claims for 
PTSD and that he was exposed to herbicides, 
attempt to document/corroborate the 
following:

(a)  Obtain any Reserve records 
documenting a court martial in connection 
with a mental condition.  

(b)  Ascertain whether the Veteran 
received combat pay in December 1964.  

(c)  Obtain deck logs from July 1 to 
August 31, 1964 to attempt to document the 
Veteran's contentions that he was aboard a 
vessel that traveled up the Saigon River 
to rescue civilians; from August 1 to 
August 31, 1964 to attempt to corroborate 
the Veteran's PTSD stressor of fearing he 
might drown during a high line transfer 
from the USS Ticonderoga to the USS Moore; 
and from December 1 to December 31, 1964 
to document that he was on a search and 
rescue mission to rescue the crew after 
plane crashes. 

7.  Schedule the Veteran for a VA examination 
to evaluate his claim for service connection 
for the residuals of a head injury to include 
headaches, memory loss, and traumatic brain 
injury as secondary to service-connected 
nasal fracture.  A copy of the claims folder 
and this REMAND must be made available to the 
examiner in conjunction with the examination.  
The examination report must include responses 
to the each of the following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for the residuals of a head injury 
to include headaches, memory loss, and 
traumatic brain injury as secondary to 
service-connected nasal fracture.

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current residuals are causally or 
etiologically related to the August 1964 
injury when the Veteran was hit in the face 
with a locker door and incurred a broken nose 
as opposed to its being more likely due to 
some other factor or factors.  

8.  Schedule the Veteran for a VA examination 
or examinations to evaluate his claim for 
service connection for the residuals of a 
right ankle injury.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner(s) in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for the residuals of a right ankle 
injury to include arthritis and a skin 
disability.    

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current residuals of a right ankle injury to 
include arthritis and a skin disability are 
causally or etiologically related to his 
military service to include the December 1964 
bruising and lacerations he incurred after 
falling through the hatch as opposed to its 
being more likely due to some other factor or 
factors.  

9.  After the development in 1-4, 6 has been 
completed, schedule the Veteran for a VA 
examination to evaluate his claim for service 
connection for PTSD.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  

The RO should prepare a summary of the 
Veteran's corroborated stressors for the 
examiner's review.  The examiner should 
consider only corroborated stressors when 
rendering any conclusions.  Currently, the 
fall down the hatch in December 1964 has been 
verified and must be included in the summary.  

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiner should 
render any relevant diagnoses pertaining to 
the claim for PTSD.  

If a diagnosis of PTSD is made, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's corroborated 
stressor(s) is/are adequate to support a 
diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed 
stressor(s).  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

10.  If and only if herbicide and/or 
radiation exposure has been established, 
schedule the Veteran for VA examinations to 
evaluate his claims for service connection 
for a skin disability due to radiation and 
herbicide exposure and for 
arthritis/fibromyalgia due to radiation and 
herbicide exposure.  A copy of the claims 
folder and this REMAND must be made available 
to the examiners in conjunction with the 
examinations.  The examination reports must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, private treatment reports, 
VA treatment reports, the examiners should 
render any relevant diagnoses pertaining to 
the claims for skin disability and 
arthritis/fibromyalgia.  

Additionally, the examiner should state a 
medical opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that any 
current skin disability, arthritis, and 
fibromyalgia is causally or etiologically 
related to herbicide and/or radiation exposure 
in military service as opposed to its being 
more likely due to some other factor or 
factors.  

11.  Issue an SOC with regard to the claims 
for entitlement to service connection for 
bilateral hearing loss and tinnitus.  
Manlincon, 12 Vet. App. 238.  The Veteran 
should be advised of the time period in which 
to perfect his appeal.  Only if the Veteran's 
appeal as to these issues is perfected within 
the applicable time period, then such should 
return to the Board for appellate review.  

12.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  
The SSOC should include both the old version 
of the secondary service connection 
regulation prior to the amendment and the new 
version.  38 C.F.R. § 3.310(a) (2006) and 38 
C.F.R. § 3.310(b) (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



